Exhibit 10.55
OPTION GRANT NOTICE
UNDER THE
CATALENT, INC.
2018 OMNIBUS INCENTIVE PLAN
Catalent, Inc. (the “Company”), pursuant to its 2018 Omnibus Incentive Plan, as
it may be amended from time to time (the “Plan”), hereby grants to the
Participant set forth below the Option set forth below, at an Exercise Price per
share as set forth below. The Option is subject to all of the terms and
conditions as set forth herein and in the Option Agreement (the “Agreement”) and
the Plan, all of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein or in the Agreement shall have the meaning
set forth in the Plan.
Participant:  Peter L. Buzy
Date of Grant:  May 17, 2019
Number of Shares
Subject to Option:  161,813 subject to adjustment as set forth in the Plan.


Exercise Price per Share:  $45.37, subject to adjustment as set forth in the
Plan.
Option Period Expiration Date:  May 17, 2029
Type of Option:  Nonqualified Stock Option
Vesting Schedule:  Provided the Participant has not incurred a Termination at
the      time of the vesting date, the Option shall become vested and
     exercisable as to 100% of the shares of Common Stock subject to      the
Option on the second anniversary of the Date of Grant;      provided, however,
that in the event the Conditions set forth on      Appendix 1 attached hereto
are met (as defined therein), the      vesting date as to 50% of the shares of
Common Stock subject to      the Option shall be accelerated to the date the
Conditions are      met.
Notwithstanding the foregoing, in the event (a) of a Change in Control, to the
extent the acquiring or successor entity does not assume, continue or substitute
for the Option, or (b) a Termination of the Participant by the Company without
Cause (as defined in the Severance Letter between the Company and Participant,
dated May 14, 2019 (the “Severance Letter”)) or a Termination by the Participant
with Good Reason (as defined in the Severance Letter) prior to the vesting of
the Option, then the Option, to the extent not then vested or previously
forfeited or cancelled, shall become fully vested.
By the Participant’s acceptance of this grant of Stock Options through the
Company’s online acceptance procedure, the Participant acknowledges receipt of
this Option Grant Notice, the Agreement, and the Plan, and, as an express
condition to the grant of Stock Options hereunder, agrees to be bound by the
terms of this Option Grant Notice, the Agreement, and the Plan.




--------------------------------------------------------------------------------

Exhibit 10.55
The Agreement, the Plan, and Plan Prospectus are available on Morgan Stanley’s
StockPlan Connect website. Morgan Stanley is the Company’s third-party plan
administrator.
[Remainder of page intentionally left blank]






























































































--------------------------------------------------------------------------------

Exhibit 10.55
APPENDIX 1
ACCELERATION CONDITIONS
The acceleration of the vesting of 50% of the Option is subject to the
conditions set forth in this Appendix 1 (the “Conditions”).
First, the Conditions are based on “Adjusted EBITDA” performance. Adjusted
EBITDA, for the purpose of the Conditions, has the meaning given to the term
“Segment EBITDA” in the Annual Report on Form 10-K for the Company for the
period ending June 30, 2018, where the “segment” shall refer to Paragon
Bioservices, Inc. (“Paragon”); provided, however, that (a) if and to the extent
that the Company or any of its subsidiaries, other than Paragon, incurs any cost
that Paragon would have incurred absent the acquisition of Paragon by the
Company (the “Acquisition”)(e.g., the incremental costs to provide legal
services to Paragon in connection with customer contracts, whether provided by
outside counsel or Company personnel), such cost will be treated as a Paragon
cost for the purpose of computing Paragon’s Adjusted EBITDA, (b) any revenue
that is accelerated from a period after 2020 into 2020 due to any contract
cancellation or buyout will not be deemed received in such year for the purpose
of computing Paragon’s Adjusted EBITDA, and (c) all employee retention costs
agreed, prior to the closing of the Acquisition, between the Company and Paragon
in connection with the Acquisition will be excluded from the calculation of
Adjusted EBITDA regardless of when paid or accrued.
Second, Paragon’s Adjusted EBITDA during the fiscal year commencing July 1, 2019
and ending June 30, 2020 (“FY2020”) must exceed (a) 120% multiplied by (b) $74
million.
Third, the Adjusted EBITDA for FY2020 will be fixed for the purpose of the
Conditions when the Compensation &amp; Leadership Committee of the Company’s
board of directors certifies to whether the Conditions are satisfied following
receipt of the Company’s audited financial results for FY2020.
Fourth, the Conditions also require that the Participant remains President, Gene
Therapy or in another position mutually acceptable to the Participant and the
Company during the period from the closing of the Acquisition through the date
of such certification.

